DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
Claims 13 and 19 and new claim 20 that depends from claim 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Claims 1-17 and 19-20 are pending.

Election/Restrictions
Applicant’s election of Group I, the food coated with comminuted vegetables in the reply filed on June 28, without species election further election of A2 pulses and B1 nuts (peanuts and tree nuts without shells- claim 14) via telephone on July 28, 20212021 is acknowledged. It is noted that Species B further included non-elected species b7 poultry, beef, pork, and fish recited in claim 13.  Accordingly, claims 19 and 20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 13, 19 and new claim 20 have been withdrawn; Elected subject matter is A2 pulses (as the vegetable) and B1 nuts (as the food substrate).

Issues of non-compliance
The amendment document filed on 2/15/2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4. In order for the amendment document to be compliant, correction of the following item(s) is required.
Each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Note: the status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn) and (Withdrawn-currently amended). Claim 19 previously withdrawn should be designated as "withdrawn— currently amended." Claims 19 and 20 remain withdrawn and correction is required.


Specification
The objection to specification for failing to provide proper antecedent basis for the claimed subject matter “sugars” has been withdrawn and the amendment to the specification has been entered.  

Claim Objections


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim rejections for claims 4-6, 9-11 and 16 made under 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being unclear for recitation of particle size, “the vegetable coating batter” (claim 6) and "the coated food composition" (claim 8 and 9-11) and term “waxy potato” (claim 16) are withdrawn based on applicant’s amendments of 2/15/2022. 

Claim rejections for Claim 17 made  under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form are also withdrawn based on applicant’s amendments of 2/15/2022.  

Claims 6-10 and 15-17 are once again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “batter” in claims 6-10 and 15-17 is unclear as the claims (and disclosure) generally recite the use of a dry mix for coating (there is no disclosure of a required liquid element or semi-solid composition), yet “batter” as is conventionally defined is a semi-liquid mixture that can be spooned or poured and made of flour, leavening agents (such as eggs or baking powder), and a liquid (see Bittman “How to Cook Everything” page 847). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For the purpose of prior art comparison, a composition which encompass the claimed ingredients will be considered a “batter” as claimed.
Further, in response to applicant’s argument that batter is not an issue as Applicant’s amendment to claims 16-17 wherein the proportions of coating are qualified “as percent by weight to the total coating”, it is noted that applicant has still not addressed whether the proportions of coatings are by weight of the total dry coating or the batter or combination thereof. Thus, mere recitation of coating composition by weight does not clarify the claim as recited and claimed composition remains indeterminate for the purposes of prior art comparison because it is still not clear whether the coating claimed is dry coating or 
Claim 16 is indefinite for recitation of  “Waxy corn starch  about 10-50%” and “Waxy potato starch  about 10-50%”, (in lines 9-10 of claim 16)i.e., the composition requires both waxy corn and waxy potato starches minimum of about 10% each. The claim also recites The coated food substrate of claim 16 “batter including either waxy corn starch, waxy potato starch or combinations thereof are used, provided the total level is in the range of about 15-50% by weight”.  As recited the claim is indefinite as claim 16 composition comprises both “Waxy corn starch  about 10-50%” and “Waxy potato starch  about 10-50%” , the minimum amount of waxy starches (corn and potato combined) is about 20% and not be about 15% as recited in the claim last 5 lines. Further, since the claim comprises both the waxy starches (see lines 9-10 of claim 16), the recitation of “batter including either waxy corn starch, waxy potato starch or combinations thereof are used” makes it unclear because the claim already states that both are required. Clarification and /or correction is required.

Claim 17 also suffers from the same issue as claim 16. Claim 17 recites of  “Waxy corn starch  about 15-30%” and “Waxy potato starch  about 15-30%” (lines 7-8 of claim 17), i.e., the composition requires both waxy corn and waxy potato starches minimum of about 15% each. The claim also recites The coated food substrate of claim 17 “batter including either waxy corn starch, waxy potato starch or combinations thereof are used, provided the total level is in the range of about 15-50% by weight”.  As recited the claim is indefinite as claim 17 composition comprises both “Waxy corn starch  about 15-30%” and “Waxy potato starch  about 15-30%” , the minimum amount of waxy starches (corn and potato combined) is about 30% and not be about 15% as recited in the claim last 3 lines. Further, since the claim comprises both the waxy starches (see lines 7-8 of claim 17), the recitation of “batter including either waxy corn starch, waxy potato starch or combinations thereof are used” renders it unclear because the claim already states that both waxy starches are required. Clarification and /or correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros et al (US 2009/0191313 A1) as evidenced by Singh. (US 2007/0092633A1), hereinafter Singh and McMindes et al (US 20050238791 A1), hereinafter McMindes as evidenced by Mesh screen sizes.
 
Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018), (as recited in claims 12 and 14 of instant application); and a coating comprising flours, starches, salt, sugar, and a heat susceptible proteinaceous ingredient selected from the group including legume and soy, which is also part of legumes or pulses and protein isolate and soy and legume protein concentrate, wherein the soy and legume protein isolate (0023-0025, 0027, 0038, and 0039).  Also refer to claims 1, 2, 5, 15-1 and 22 of Lykomitros.  For the added limitation of “a dry milled vegetable in comminuted form”, Lykomitros teaches  dry mix (para 22 where the dry mix is designated as 103), where the dry mix comprises flours, starches, salt, sugar, whole grain flours, among the ingredients ( see para 0023-0025 and 0027). 
Further, regarding milled vegetable matter, applicant qualifies pulses and peas as vegetable matter (see claim 2 of instant application), thus the milled grain and legume flours and isolates as taught by Lykomitros as cited above meet the limitation. As concentrate is to make denser, stronger or purer, especially by the removal of liquid, and isolate is to separate so as to be alone; and as legume is a pulse, which is a vegetable material as claimed and disclosed (see instant claim 2), the teachings of Lykomitros’s coating including legume protein isolate and/or legume protein concentrate encompass a vegetable coating including comminuted vegetable material which is neither potato nor corn as recited in claim 1.  Regarding claims 2-3, where the comminuted vegetable as selected from the group consisting of beans, lentils, chickpeas, and green peas, as discussed above Lykomitros teaches of comminuted legume or pulse or lentil.  It would have been obvious to one of ordinary skill in the art for the legume of Lykomitros to be selected from known legumes, including lentils, chickpeas, beans, such as soy beans, and peas.  To use a known type of the disclosed food ingredient would have been an obvious suggestion of Lykomitros and well within the purview of one of ordinary skill in the art in practicing the invention of Lykomitros.
The position is further supported by prior art to Singh and McMindes which provide evidence to the typical and available particle sizes of legume or bean flours of grains and pulses and protein isolates to support the official notice taken by the examiner in the previous office action that protein isolates and protein concentrates were known to be in a dry comminuted form. In the instant case Lykomitros teaches a coating including legume protein isolate and legume protein concentrate the product. Lykomitros teaches a dry coating which is mixed with liquid to form slurry/batter but does not specifically provide teaching of milled comminuted mixture including comminuted vegetable material which is neither potato nor corn as recited in claim 1. However, dry milled comminuted vegetable matter obtained from beans and lentils was known to be available in the art at the time of the effective filing date of the invention as taught by Singh (Para 4) where Singh teaches  “Soy flours, soy grits, and soy meals are typically in grinding and milling equipment such as a hammer mill or an air jet mill to a desired particle size.Soy flour generally has a particle size of less than about 150 .mu.m.”(Emphasis added). Similarly, McMindes teaches in para 52 that “Soy protein flour, soy protein concentrate and soy protein isolate are all commercially available at a uniform particle size.  As stated above for the soy protein flour, almost all of these particles can pass through a No. 100 mesh (U.S.  standard) screen.” (Emphasis added) and US mesh size 100 refers to 149 .mu.m or 0.149 mm (See NPL detailing mesh sizes). Thus, at the time of the effective filing date of the invention, dry milled pulse or legume or lentil flours and isolates having the paricle sizes in the claimed range were known. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include dry milled legume protein isolates in the size range as claimed. The ordinary artisan would have been motivated to modify Lykomitros and utilize legume isolate state as dry milled flour or particles at least for the purpose of creating a dry coating mixture for coating of foods/nuts that can be prepared in advance and stored for longer time as compared to a wet batter, at least to save production time and cost.

Regarding the batter composition as recited in claim 6, as discussed above the term “batter” is unclear.  Regardless, Lykomitros teaches a coating comprising flours, starches, salt, sugars, and a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0020-0025, 0027, 0038, and 0039).  Lykomitros is silent to the batter as containing salts, however the examiner takes official notice that salts were well known food components used for flavoring.  It would have been obvious to one of ordinary skill in the art for the coating of Lykomitros to include additional salt for flavoring.  To use a known ingredient for its known and intended function would have been obvious and well within the purview of one of ordinary skill in the art.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding claim 15, as discussed above, the term “batter” is unclear.  Further, the claimed limitation is a product by process limitation and thus is considered in the manner in which it affects the alternatively, at least make obvious the product as claimed.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros, Singh McMindes and Mesh sizes as applied above to claim 1, further as evidenced by Peters, Jorien (“Water-binding of protein particles” September 2016, page 1 Figure 28).

As discussed above, Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and about 3-100% of a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0023-0025, 0027, 0038, 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22.  Regarding the comminuted vegetable as selected from the group consisting of beans, lentils, chickpeas, and green peas, as discussed above Lykomitros teaches of comminuted legume.  The examiner takes official notice that legumes were known to include lentils, chickpeas, beans, and peas.  It would have been obvious to one of ordinary skill in the art for the legume of Lykomitros to be selected from known legumes, including lentils, chickpeas, beans, and peas.  To use a known type of the disclosed food ingredient would have been an obvious suggestion of Lykomitros and well within the purview of one of ordinary skill in the art in practicing the invention of Lykomitros.
Regarding the comminuted vegetable as having a particle size of about 50-500um as recited in claim 4, preferably about 100-200um as recited in claim 5, as discussed above prior art to Singh and McMindes which provide evidence to the typical and available particle sizes of legume or bean flours of grains and pulses and protein isolates to support the official notice taken by the examiner in the previous office action that protein isolates and protein concentrates were known to be in a dry comminuted form. In the instant case Lykomitros teaches a coating including legume protein isolate and legume protein concentrate the product. Lykomitros teaches a dry coating which is mixed with liquid to form slurry/batter but does not specifically provide teaching of milled comminuted mixture including comminuted vegetable material which is neither potato nor corn as recited in claim 1. However, dry milled comminuted vegetable matter obtained from beans and lentils was known to be available in the art at the time of the effective filing date of the invention as taught by Singh (Para 4) where Singh teaches  “Soy flours, soy grits, and soy meals are typically produced from defatted soy flakes by comminuting the flakes in grinding and milling equipment such as a hammer mill or an air jet mill to a desired particle size.Soy flour generally has a particle size of less than about 150 .mu.m.”(Emphasis added). Similarly, McMindes teaches in para 52 that “Soy protein flour, soy protein concentrate and soy protein isolate are all commercially available at a these particles can pass through a No. 100 mesh (U.S.  standard) screen.” (Emphasis added) and US mesh size 100 refers to 149 .mu.m or 0.149 mm (See NPL detailing mesh sizes). Thus, at the time of the effective filing date of the invention, dry milled pulse or legume or lentil flours and isolates having the paricle sizes in the claimed range of 50-500 microns (claim 4) and 100-200 microns (as recited in claim 5) were known. Further it is known that finely ground particles and flours make uniform dry and wet mixes having enhanced smoothness and less grittiness. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include dry milled legume protein isolates in the size range as claimed. The ordinary artisan would have been motivated to modify Lykomitros and utilize legume isolate state as dry milled flour or particles at least for the purpose of creating a dry coating mixture having a desired particle size for coating of foods/nuts that can be prepared in advance and stored for longer time as compared to a wet batter, at least to save production time and cost. One of ordinary skill would have been further motivated to choose the particle sizes of dry product based on the desired grit or smoothness in the coating as desired as larger particles have a rougher mouthfeel and finely ground particles and flours make uniform dry and wet mixes having enhanced smoothness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros , Singh, McMindes and Mesh sizes, further in view of Karwowski et al (US 2004/0067282 A1).

As discussed above, Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and about 3-100% of a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0023-0025, 0027, 0038, 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22 of Lykomitros.  
Regarding the batter as comprising one or more of rising agents, oils, colors and an anti-caking agent as recited in claim 7, Lykomitros is silent to the claimed limitations, however, Karwowski et al (Karwowski) teaches a coated food substrate (abstract), wherein the coating comprises a dry mix applied to the surface including: starches, flours, and up to about 20% oleaginous material (oils) in instances, such as the production of baked snacks (paragraph 0048).  As Lykomitros teaches the coated product is cooked by baking (paragraph 0035 and claim 9), it would have been obvious for the coating to comprise up to 20% oils in view of Karwowski.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros , Singh, McMindes and Mesh sizes, further in view of IMKO (NL 1026332 machine translation).  It is noted that BE 1016622A3 is the publication number of NL 1026332.


As discussed above, Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and about 3-100% of a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0023-0025, 0027, 0038, 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22 of Lykomitros.  
Lykomitros is silent to the vegetable coating as comprising vegetable pieces with a size of about 0.5-2 mm in their largest cross section as recited in claim 8, wherein the pieces are included from about 0.1-5.0% as recited in claim 9, preferably from about 0.5-1.5% as recited in claim 10, and where the vegetable is selected from the group including red beet, parsnip, green pea, horseradish, broccoli, carrot, sweet potato, spinach, bell pepper, cauliflower, cabbage, and pulses as recited in claim 11.
IMKO teaches coated nuts with a granular material applied in a simple and efficient manner, wherein the granular material comprises fillers, such as starch; and chopped or ground herbs, fruit granules, or flavorings including parsley.  IMKO teaches particularly favorable results are obtained with the granulate used has particle size of 0.01-10mm.  Refer to translation page 1.  
Regarding the vegetable coating as comprising vegetable pieces with a size of about 0.5-2mm in their largest cross section as recited in claim 8, the vegetable pieces as from about 0.1-5.0% as recited in claim 9, preferably from about 0.5-1.5% as recited in claim 10, and the vegetable is selected from the group including red beet, parsnip, green pea, horseradish, broccoli, carrot, sweet potato, spinach, bell pepper, cauliflower, cabbage, and pulses as recited in claim 11, it would have been obvious for the nut coating of Lykomitros to include known flavorings such as chopped and ground herbs or flavorings, such as parsley, a known vegetable, or bell peppers, a known fruit in order to in part the desired flavoring to the product in view of IMKO.  As IMKO teaches the use of known vegetables and fruits and flavorings, to use the respective fruit or vegetable in an amount to achieve the desired flavor would have been obvious to one of ordinary skill in the art.  It would have been further obvious for the vegetable particles to be a size of 0.01-10mm as IMKO teaches that size provided particularly favorable results in nut coatings.  As the sized disclosed would limit the largest particle dimension, it would necessarily be indicative of the largest cross section.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karwowski et al (US 2004/0067282 A1) in view of Zhao et al (US 2008/0003331 A1), Soane et al (US 2012/0288590 A1) and Chino et al (US 5053,650).

Karwowski et al (Karwowski) teaches a crispy coated food substrate (abstract), wherein the coating comprises a dry mix applied to the surface including:
About 5-35% flours selected from the group including rice flour to control expansion, bubble formation, or taste (paragraph 0043);
About 10-25% sugars for sweet taste, control expansion and control texture (paragraphs 0023 and 0046); 
About 1-4% salt (paragraph 0049);
About 2-25% waxy maize (corn) starch as a film-forming cold-water swelling starch to control expansion of the dough coating (paragraph 0044); 
About 10-60% waxy starch (paragraph 0039);
About 10-70% wheat flour (paragraphs 0042); and
Up to about 20% oleaginous material selected from the group including vegetable oil (paragraph 0048).
It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Karwowski teaches dry mix and includes powders, Karwowski is not specific to the composition as comprising about 10-30% vegetable powder as recited in claim 16, preferably 12-20% as recited in claim 17; about 10-50% waxy potato as recited in claim 16, preferably about 15-30% as recited in claim 17; about 10-25% corn starch as recited in claim 16, preferably about 10-20% as recited in claim 17; and about 10-25% wheat starch, preferably about 10-20% as recited in claim 17.
Regarding the coating composition as comprising about 10-30% vegetable powder as recited in claim 16, preferably 12-20% as recited in claim 17; and about 10-50% waxy potato as recited in claim 16, preferably about 15-30% as recited in claim 17, Zhao et al (Zhao) teaches a dry food coating which maintains crispness by including preferably 20-70% dietary fiber selected from legume fiber (a vegetable 
Regarding the coating composition as comprising about 10-25% corn starch as recited in claim 16, preferably about 10-20% as recited in claim 17; and about 10-25% wheat starch, preferably about 10-20% as recited in claim 17, Soane et al (Soane) teaches that in food compositions which allow for crispy or other texturally desirable coatings, starches, including corn, wheat and potato are combined to create a desired texture (abstract and paragraphs 0013, 0020, and 0021).  Chino teaches of a food, including nuts with a crispy coating, wherein the coating includes corn starch, potato starch, waxy maize starch, rice flour, and wheat flour which includes wheat starch (abstract, column 1 lines 13-25 and 65-68, and column 2 lines 5-35).  Since, grinding and milling starchy vegetable materials using milling equipment is known and since applied art to Soane and Chino teaches starch powders, it follows that the powders or flours taught in the prior art are milled and/ or comminuted. Thus, in view of Soane and Chino, the inclusion of corn starch and wheat starch would have been obvious as they were known components of crunchy food coatings (Chino), as it was known to adjust the starches within food coatings to obtain the desired crunchy texture (Soane); and Karwowski teaches of a crunchy food coating.  Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding the coating compositions above, and specially regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-12, 14-17 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments regarding the 112 rejections and objections have been fully considered and addressed above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791